Citation Nr: 1606306	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for headaches, dizziness, memory problems, and fatigue claimed as residuals of lightning strike.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for headaches, dizziness, memory problems, and fatigue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of evidence is against finding that current hypertension began in or is related to service or related to service-connected PTSD or coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations and medical opinions for the hypertension claim in November 1992 and March 2015.  The examinations were thorough and detailed, and the medical opinions are adequate as they considered all relevant evidence of record and provided rationale for conclusions.   

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hypertension or determine its cause as this requires specialized training to understand the complexities of the cardiovascular system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for hypertension have not been met.  See 38 C.F.R. § 3.303.

The evidence shows hypertension currently.  The March 2015 VA examiner diagnosed the Veteran with hypertension.  The evidence also shows various possible in-service links to hypertension.  First, the Veteran was observed with high blood pressure (160/90, 170/100, 176/110) and referred for a hypertension consult in November 1969 during service.  Additionally, the Veteran is presumed to have been exposed to herbicides based on his qualifying Vietnam service.  See 38 C.F.R. § 3.307(a).  Finally, the Veteran is service-connected for PTSD and coronary artery disease and asserts that his hypertension is related to those disabilities.

The evidence, however, does not show that hypertension is related to service, herbicides, PTSD, or coronary artery disease.  During a November 1992 examination, the Veteran reported being treated for hypertension since 1974.  Indeed, a private provider noted the Veteran had long-standing hypertension in a January 1981 letter.  The Veteran's January 1970 examination at separation from service found a normal vascular system, made no note of hypertension, and recorded normal blood pressure of 122/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Similarly, in-service treatment records from November 1969 and a VA examination in November 1970 show normal blood pressure of 130/80 and 120/84.  See id.  The March 2015 examiner opined that hypertension was less likely than not related to service and less likely than not to have begun in service because blood pressure readings after service did not indicate hypertension.  The examiner found that the majority of evidence was in favor of hypertension beginning more than a year after service, meaning, the legal presumption for chronic diseases would not apply.  See 38 C.F.R. § 3.30.  The examiner discussed the in-service elevated blood pressure and noted that the Veteran was treated for headache and an anxiety reaction at that time.  He explained that it is inappropriate to make a diagnosis of hypertension during treatment for another acute condition, as blood pressure normalizes as indicated in the service records.  

The March 2015 examiner also explained that the Veteran's hypertension is less likely than not related to herbicide exposure because studies indicate inadequate or insufficient evidence to associate hypertension with herbicides.  The examiner opined that hypertension is less likely than not caused by coronary artery disease because the onset of hypertension preceded the onset of coronary artery disease.  Further, hypertension was not likely aggravated by coronary artery disease because current examinations and testing revealed no significant end-organ damage related to hypertension, which could indicate aggravation beyond the natural progression of the disease.  See March 2015 opinion.  Coronary artery disease medication tends to lower and control hypertension, not aggravate it.  See id.  

With regard to service-connected PTSD, the Veteran submitted multiple research articles asserting that PTSD is associated with increased odds for chronic circulatory disorders and cardiovascular risk factors and diseases are more common among individuals with PTSD.  The examiner acknowledged this medical research but explained that there was no evidence that the association between PTSD and cardiovascular health was one of causation to the development of cardiovascular diseases, including hypertension.  The examiner concluded that hypertension was less likely than not caused by PTSD.  Additionally, the examiner found that hypertension was unlikely aggravated to any significant degree by PTSD because his PTSD medication was not known to significantly elevate hypertension and current examinations and testing showed no notable end-organ damage suggestive of aggravation.  The Veteran's reports of hypertension beginning in 1974 do not demonstrate continuity of symptomatology, and medical evidence is necessary to address the four years between service and onset.  The March 2015 VA opinion is the only medical evidence of record to address the Veteran's particular circumstances as related to service.  The opinion is detailed, discusses all relevant evidence, and provides rationale for the conclusions on causation, onset, and aggravation.  Based on the evidence, the Board finds no nexus between hypertension and service or service-connected PTSD or coronary artery disease, and service connection cannot be established.  See 38 C.F.R. § 3.303.     


ORDER

Service connection for hypertension is denied.


REMAND

Additional development is needed with respect to the Veteran's claim of service connection for headaches, dizziness, fatigue, and memory loss.  The July 2009 examiner found the conditions were less likely than not related to an in-service lightning strike because of a lack of documentation beyond a few months after the event.  The Veteran reported dizziness and headaches since the lightning strike, and the examiner does not appear to have considered his reports.  Further, the record suggests that the Veteran was exposed to a rocket attack and was reportedly knocked unconscious.  While this is not confirmed in the service treatment records, such records do show that he was "hurled to the ground" in connection with the lightning strike and thus head injury is conceded.  In a January 1981 letter, a private provider noted that the Veteran was probably suffering from acute labyrinthine symptomatology, which was probably related to a severe explosion at the time of service.  An addendum medical opinion is needed to consider this other in-service injury, lay statements, and additional medical research.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claim.

2. Thereafter, forward the claims file to the July 2009 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion and address the following:

a. Are any or all of the Veteran's reported headache, dizziness, memory-loss, fatigue, or pain symptoms at least as likely as not related to the in-service lightning strike?  Please consider all evidence, including medical research submitted and the Veteran's reports of continuous symptoms since service.  The examiner is to accept that the Veteran sustained head trauma in service when he was "hurled to the ground" after being struck by lightning.

b. Are any or all of the Veteran's reported headache, dizziness, memory-loss, fatigue, or pain symptoms at least as likely as not related to an in-service head injury?  Please consider all lay and medical evidence including the Veteran's reports of continuous symptoms since service and the January 1981 private opinion.  

Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal to the Board remains denied, issue a Supplement Statement of the Case, and return the case if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


